DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL ZELMAN,
                             Appellant,

                                     v.

                          ANDREW ZELMAN,
                              Appellee.

                              No. 4D19-2258

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Rosemarie Scher, Judge; L.T. Case No. 50-2018-CP-
000597-XXXX-NB.

  Jennifer S. Carroll of the Law Offices of Jennifer S. Carroll, P.A.,
Jupiter, for appellant.

  Marcia K. Lippincott of Marcia K. Lippincott, P.A., Lake Mary, for
appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.